DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-24, 31-39, and 45 have been rejected.
Claim Objections
Claims 21 are objected to because of the following informalities: 
Claim 21 recite the limitation “compute device.”
Appropriate correction is required.
Response to Arguments1
101
Claim 21 continues to be directed towards a creating and maintain a score. Specifically, a record is kept based on an event which is associated with a participant. Ultimately, a score is “calculate[d]” for at least a “reward program.” (Claim 21.) This is an abstract idea. The computer technology, the first and second server along with the participant device and blockchain, merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International
Claim 31 is rejected under the same line of reasoning as claim 21.
Additionally, Bitcoin is analogized to Stone Money. See Banking on Stone Money by Fitzpatrick.
Additionally, public and private key cryptography and the like is solely within the domain of math. See Handbook of Cryptography by Menezes.
Additionally, encryption antedate computer systems. See Brief History of Encryption by Pandya.
Examiner entered in the above NPL last office action. Examiner notes that Applicant does not comment on the NPL and therefore fails to shift the onus back to the Examiner.
Applicant cites to PTAB opinions. These are not precedential. 
112b
Applicant merely disagrees with Examiner’s rejection on relative term. (Rm. at 16.)
103
Applicant submits that Minor does not teach “the distributed ledger is associated with a blockchain.” (Rm. at 17 (quoting Claims at 21).) Applicant however has not commented on any of the Examiner’s citations. As such, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Minor teaches:
wherein the distributed ledger is associated with a blockchain (Fig. 1 Item 150; 0070, 0072-0075) and a cryptographically secure token associated with the blockchain (Fig. 1 Item 150; 0070, 0072-0075).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun, Metral, and Hammad with internal ledger of Minor (0070) in order to expedite cryptographic transfers (Minor 0006).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-24, 31-39, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-24 are directed to a system. Claims 31-39 and 45 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards creating and maintaining a score, which is an abstract idea of organizing human activity. Claims 21 and 31 recite “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as servers and devices merely uses a computer as a tool to perform an abstract idea. Specifically, the servers and devices performs the steps or functions of “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the servers and devices performs the steps or functions of “at least one incentive protocol network participant […] a first [] that provides access to an incentive protocol platform; and at least one second [] in communication with the first [], the at least one second [] that provides access to a distributed ledger; wherein the first [] receives incentive event data associated with an event of an incentive protocol network participant associated with at least one incentive protocol network participant…, the incentive event data is received from the network participant compute [] that scans one or more of a receipt, a code at a point of sale, a transaction code or participant ID; wherein the first [] generates an incentive unit transaction record based on the incentive event data and at least one incentive protocol system rule; wherein the first [] broadcasts the incentive unit transaction record to the distributed ledger; wherein the first [] calculates an incentive unit of value based on the generated incentive unit transaction record; and wherein the first server distributes the incentive unit of value to the at least one incentive protocol network participant computer [] as an incentive for one or more of a reward program, loyalty program, coupon and gift card program”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 32-33, 37, 45 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Additionally, claims 32 and 33 further claim the abstract ideas, without any limit, transaction and non-transactional events. These claims continue to further expound on a fundamental economic idea. Other dependent claims 22-24 (blockchain) and 34-36 (digital wallets and platforms) recite additional elements but the additional elements fail to improve the functioning of the computer. MPEP 2106.05(a). Other dependent claims 38-39 (currency exchanging) further continue down the route of directing the claims towards the abstract idea of exchanging currency which is a fundamental economic practice. Claims 38-39 recite no other additional elements. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24, 32-39, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Term
The term “secure token” in claims 21 and 31 are a relative term which renders the claim indefinite.  The term “secured token” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (MPEP 2173.05(b).)
Claims 22-24 are rejected as each depends on claim 21.
Claims 32-39 and 45 rejected as each depends on claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 31-33, 35, 37-39, and 45 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al. (WO 2015085393 A1) (“Jun”) in view of Metral et al. (US20150302400A1) (“Metral”) in view of Hammad et al. (US20120209749A1) (“Hammad”) in view of Minor et al. (US20150332256) (“Minor”).
Regarding claims 21 and 31 Jun teaches:
at least one incentive protocol network participant compute device (Fig. 13 Item 630; pg.
15 ll. 15-23, pg. 16 ll. 1-8);
a first server that provides access to an incentive protocol platform; and (Fig. 13 Item 600; pg. 15 ll. 1-20)
at least one second server in communication with the first server, the at least one second server that provides access to a distributed ledger (Fig. 13 Item 610; pg. 15 ll. 1-23);
wherein the first server receives incentive event data associated with an event of an incentive protocol network participant associated with the at least one incentive protocol network participant computer device (Fig. 3 Item 320; pg. 6 ll. 21-30), the incentive event data is…one or more of a receipt, a code at a point of sale, a transaction code or a participant ID (Fig. 3 Item 310; pg. 6 ll. 21-30);
…based on the incentive event data (pg. 6 ll. 21-30, pg. 7 ll. 1-3) and at least one incentive protocol system rule (Fig. 3 Item 322, Fig. 4 Item 322; pg. 7 ll. 4-18);
wherein the first server broadcasts the incentive unit transaction record to the distributed ledger (Fig. 4 Item 352, Fig. 5 Item 532; pg. 7 Like 19-30);
wherein the second server calculates an incentive unit of value (Fig. 3 Item 322; pg. 6 ll. 21-31, pg. 7 ll. 1-4)…
wherein the second server distributes the incentive unit of value to the at least one incentive protocol network participant compute device the incentive unit value associated with (Fig. 3 Item 330; pg. 7 ll. 1-3)…
Jun does not teach:
received from the network participant compute device  that scanned 
wherein the first server generates an incentive unit transaction record 
based on the generated incentive unit transaction record; and 
one or more of a reward program, loyalty program, coupon and gift card program; and 
wherein the distributed ledger is associated with a blockchain and a cryptographically secure token associated with the blockchain.
Metral teaches:
wherein the first server generates an incentive unit transaction record (0031)
based on the generated incentive unit transaction record; and (0031)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the Blockchain update of Jun (pg. 7 ll. 19-30) with block generation of Metral (0031) in order to maintain an up-to-date blockchain for calculating scores (Jun pg. 7 ll. 19-30).

Neither Jun nor Metral teach:
received from the network participant compute device  that scanned
one or more of a reward program, loyalty program, coupon and gift card program; and 
wherein the distributed ledger is associated with a blockchain and a cryptographically secure token associated with the blockchain.
Hammad teaches:
received from the network participant compute device (Fig. 4A Item 421, Fig. 4B Item 421; 0058) that scanned (Fig. 2D, Fig. 4A Item 417; 0038, 0055, 0057)
for one or more of a reward program, loyalty program, coupon and gift card program (Fig. 4A Item 414; 0047; Table above 0048 Item “$query…rewards_list FROM ProdTable”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun and Metral with the QR scanning of Hammad (Fig. 2D, Fig. 4A Item 417; 0038, 0055, 0057) in order to offer rewards through a virtual wallet. Hammad at 0025.

Neither Jun, Metral, nor Hammad teach:
wherein the distributed ledger is associated with a blockchain and a cryptographically secure token associated with the blockchain.
Minor teaches:
wherein the distributed ledger is associated with a blockchain (Fig. 1 Item 150; 0070, 0072-0075) and a cryptographically secure token associated with the blockchain (Fig. 1 Item 150; 0070, 0072-0075).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun, Metral, and Hammad with internal ledger of Minor (0070) in order to expedite cryptographic transfers (Minor 0006).

Regarding claim 22 Jun teaches:
The system of claim 21, wherein the distributed ledger comprises a block chain (Fig. 3 Item 324; pg. 6 ll. 21-30, pg. 7 ll. 1-3).

Regarding claim 24 Minor teaches:
The system of claim 23, wherein the cryptographically secured token is a cryptocurrency (Fig. 1 Item 150; 0070, 0072-0075).

Regarding claim 32 Jun teaches:
The method of claim 31, wherein a type of the event is transactional (Fig. 4 Items 354; pg. 7 ll. 4-18).

Regarding claim 33 Jun teaches:
The method of claim 31, wherein a type of the event (Fig. 3 Item 320; pg. 6 ll. 21-30)…
Jun does not teach:
is non­transactional, the non-transactional event including one or more of using a product, using a service, identifying the product on social media, and identifying the service on social media.
Metral teaches:
…is non­transactional, the non-transactional event including one or more of using a product, using a service, identifying the product on social media, and identifying the service on social media (0072).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the Blockchain update of Jun (pg. 7 ll. 19-30) with block generation of Metral (0031) in order trigger an event. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 34 Jun teaches:
The method of claim 31, wherein the incentive event data is received from…of the incentive protocol network participant (Fig. 3 Item 320; pg. 6 ll. 21-30).
Neither Jun nor Metral teach:
a digital wallet
Hammad teaches:
a digital wallet (0059)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun-Metral with the virtual wallet of Hammad in order to “pay for a restaurant bill using the user’s smart phone[.]” Hammad at 0024.

Regarding claim 35 Jun teaches:
The method of claim 31, wherein the incentive event data is received from a commerce platform (Fig. 13 Item 630; pg. 15 ll. 1-23, pg. 16 ll. 1-7).

Regarding claim 36 Jun teaches:
The method of claim 31, wherein the distributing, by the first server, the incentive unit of value to the incentive protocol network participant is (Fig. 3 Item 330; pg. 7 ll. 1-3)…of the incentive protocol network participant (Fig. 3 Item 330; pg. 7 ll. 1-3).
Neither Jun nor Metral teach:
to a digital wallet (0059)
Hammad teaches:
to a digital wallet (0059)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun-Metral with the virtual wallet of Hammad in order to “pay for a restaurant bill using the user’s smart phone[.]” Hammad at 0024.

Regarding claim 37 Jun teaches:
The method of claim 31, further comprising defining a branded value associated with the incentive unit of value such that the incentive unit of value is usable with a reduced set of participants (pg. 6 ll. 21-30).

Regarding claim 38 Jun teaches:
The method of claim 31,wherein the incentive protocol network participant is a first incentive protocol network participant and the incentive unit of value is a first incentive unit of value, the method further comprising: (pg. 6 ll. 21-30, pg. 7 ll. 1-3)
Jun does not teach:
receiving a currency from a second incentive protocol network participant; and 
converting the currency into a second incentive unit of value .
Metral teaches:
receiving a currency from a second incentive protocol network participant; and (Fig. 5 Items 502 and 504; 0029-0031)
converting the currency into a second incentive unit of value (Fig. 5 Items 502 and 504; 0029-0031).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the Blockchain update of Jun (pg. 7 ll. 19-30) with the transfer mechanisms of Metral (0031) in order perform the same operations on another user. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04(VI)(B).

Regarding claim 39 Jun teaches:
The method of claim 31,wherein the incentive protocol network participant is a first incentive protocol network participant, the method further comprising (pg. 6 ll. 21-30, pg. 7 ll. 1-3): 
Neither Jun, Metral, nor Hammad teach:
receiving a first type of incentive unit of value from a second incentive protocol network participant; and 
exchanging the first type of incentive unit of value for a second type of incentive unit of value .
Minor teaches:
receiving a first type of incentive unit of value from a second incentive protocol network participant; and (0072-0075)
exchanging the first type of incentive unit of value for a second type of incentive unit of value (0072-0075).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Jun, Metral, and Hammad with internal ledger of Minor (0070) in order to facilitate trading between users. Minor at 0089.

Regarding claim 45 Jun teaches:
modifying at least one of an amount or a type of the plurality of incentive unit tokens (Fig. 5 Item 352; pg. 7 ll. 19-30),…
Jun does not teach:
minting a plurality of incentive unit tokens; and 
to generate incentive unit tokens having layered incentive data .
Metral teaches:
minting a plurality of incentive unit tokens; and (0021)
to generate incentive unit tokens having layered incentive data (Fig. 3 Items 3001 and 3002; 0024-0025).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the Blockchain update of Jun (pg. 7 ll. 19-30) with “mine” abilities of Metral in order to continuing using the public ledger. Metral at 0021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
    

    
        1 Remarks (03/22/2021) are herein referred to as “Rm.”